United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          May 25, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 04-20917
                          USDC No. 4:03-CR-331-6
                          USDC No. 4:03-CR-330-7
                              Summary Calendar
                           ____________________



UNITED STATES OF AMERICA,

                                           Plaintiff–Appellee,
versus

MAKEBA DEHRON THOMAS,

                                           Defendant–Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

      Makeba Dehron Thomas has appealed the denial of his motion for

release pending trial.         Previously, this court remanded Thomas’

appeal for a determination whether his untimely filing of a notice

of appeal was due to excusable neglect or good cause.               On remand,

the district court determined that Thomas had not shown that the

untimely filing was due to excusable neglect or good cause.                     In

compliance with our remand order, the district court has returned

the case to this court.        The Government has moved to dismiss the


      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
appeal for lack of jurisdiction.

     The record indicates that shortly after the district court

returned this case to our court, Thomas was convicted by a jury for

possession of cocaine base with intent to distribute.          We have held

that a defendant’s claim to release pending trial is mooted by the

defendant’s conviction.1     In addition, we need not remand this case

to the district court given that the order appealed from relating

to pretrial detention and bail has been superceded by Thomas’

conviction.2

     Thomas’ appeal is DISMISSED AS MOOT.        The Government’s motion

to dismiss for lack of jurisdiction is DENIED AS UNNECESSARY.




     1
        See United States v. O’Shaughnessy, 772 F.2d 112, 113 (5th Cir. 1985)
(citing Murphy v. Hunt, 455 U.S. 478 (1982)).
      2
        Id. (citing United States v. Munsingwear, Inc., 340 U.S. 36, 39-40
(1950)).

                                 O R D E R
                                    -2-